      Case: 1:20-cv-06067 Document #: 1 Filed: 10/12/20 Page 1 of 2 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

George Pappas, Individually and on behalf of all
                                        )
those similarly situated,               )                  Case No. 20-cv-6067
                                    Plaintiff,
                                        )
v.                                      )                  NOTICE OF REMOVAL OF
                                        )                  ACTION UNDER 28 U.S.C.
HAMDI INC., DPPPMG LLC, PITA PITA PREP )                   §1441(b)
LLC, PITA PITA HOFFMAN ESTATES LLC,     )                  (FEDERAL QUESTION)
PITA PITA LOMBARD LLC,                  )
                            Defendants, )

                                   NOTICE OF REMOVAL

TO THE CLERK OF THE ABOVE-ENTITLED COURT:


PLEASE TAKE NOTICE that Defendants HAMDI INC., DPPPMG LLC, PITA PITA PREP

LLC, PITA PITA HOFFMAN ESTATES LLC, & PITA PITA LOMBARD LLC hereby remove

to this Court the state court action described below.



1.     On or about 8/21/20, an action was commenced by Plaintiff in the Circuit Court of Cook

County, case # 2020-CH-05489, against the same captioned Defendants.

2.     All Defendants have been served with summons, some on Sept. 7th and some on Sept.

12th. The ones served on the 12th fall into the time allowed by 28 USC section 1446(b). A copy

of the Complaint is attached hereto as an Exhibit.

3.     This action is a civil action of which this Court has original jurisdiction under 47 USC

section 227 and is one which may be removed to this Court by Defendant pursuant to the provisions

of 28 USC §1441(b).

4.     All Defendants are being represented by the same counsel, and have been notified of this

removal.
      Case: 1:20-cv-06067 Document #: 1 Filed: 10/12/20 Page 2 of 2 PageID #:2




       WHEREFORE, Defendants HAMDI INC., DPPPMG LLC, PITA PITA PREP LLC,
PITA PITA HOFFMAN ESTATES LLC, & PITA PITA LOMBARD LLC prays that this action
be removed to the United States District Court of Northern Illinois, Eastern Division, and for
such further relief as may be equitable and just.

Respectfully submitted the date that is so stamped on this document.

                                    /s/ Charles A. Silverman
                                      Charles A. Silverman
                                      IL ARDC # 6291982
                                    8800 Bronx Ave #100-F
                                        Skokie, IL 60077
                                         (312) 526-3201
                                     Chsilvlaw@yahoo.com
